Case 0:21-cr-60020-WPD Document 169 Entered on FLSD Docket 03/26/2021 Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA                                     CASE NO. 21-60020-CR-DIMITROULEAS
              Plaintiff

  vs.

  Jonathan Markovich
  Daniel Markovich
  Christopher Garnto

                    Defendant


                                     ORDER GRANTING CONTINUANCE

           This matter having come before the Court on Joint Motion for Continuance. After due

  consideration, it is

           ORDERED AND ADJUDGED that this case is hereby continued to the two-week trial calendar

  commencing August 2, 2021 at 10:00 A.M. o=clock, or as soon thereafter as the case may be called.

  COUNSEL AND DFENDANT(S) shall report to a Calendar Call to be held on FRIDAY, July 30, 2021, at

  10:00 a.m. o=clock. It being further

           ORDERED that the period from the date of this order to the time of trial shall be deemed excludable

  in computing the time within which the trial of this case must commence pursuant to Title 18, U.S.C., Section

  3161(h)(8)(A), this Court finds that the ends of justice served by continuing the trial outweigh the best interest

  of the public and the defendant(s) in a speedy trial.

           DONE AND ORDERED this 26th day of March, 2021.




  CC: Marissel Descaizo,Esq
      Michael Pasano Esq.
      Andrew Feldman, Esq.
      James Hayes, DOJ
      Jamie de Boer, DOJ
